NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                  TODD WYNNGATE SMITH, Petitioner.

                         No. 1 CA-CR 18-0348 PRPC
                              FILED 9-27-2018


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2015-127468-001
                  The Honorable Joan M. Sinclair, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Daniel Strange
Counsel for Respondent

Todd Wynngate Smith, Florence
Petitioner
                            STATE v. SMITH
                           Decision of the Court



                        MEMORANDUM DECISION

Judge Jennifer M. Perkins delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Peter B. Swann joined.


P E R K I N S, Judge:

¶1           Todd Wynngate Smith petitions this Court for review of the
dismissal of his petition for post-conviction relief under Arizona Rule of
Criminal Procedure 32. We have considered the petition for review and the
response. For the reasons stated, we grant review and deny relief.

¶2            Smith pleaded guilty to sexual conduct with a minor and two
counts of attempted sexual conduct with a minor. The parties agreed to a
prison term of five to ten years, flat time, to be followed by lifetime
probation. The trial court imposed a ten-year prison sentence and the
stipulated probation term. Thereafter, Smith timely sought post-conviction
relief. After reviewing the superior court record, transcripts of court
proceedings, Smith’s medical records, and correspondence with Smith,
appointed counsel was unable to discern any claims for post-conviction
relief.

¶3            Smith, proceeding in propria persona, argued the prosecutor
improperly shifted the burden of proof when, during an off-the-record
discussion at the settlement conference, Smith informed her and defense
counsel he wanted to proceed to trial. Smith alleges the prosecutor
responded: “Todd, I don’t have to prove you guilty but that you have to
prove yourself innocent.” Smith claimed the prosecutor’s comment, in
addition to her off-the-record promise that he would receive a three-year
sentence, also unlawfully induced him to accept the plea agreement. Smith
additionally argued the judge presiding over the settlement conference
engaged in misconduct when she turned off the courtroom’s audio and
visual recording device to allow Smith, the prosecutor, and defense counsel
an opportunity to confidentially discuss the plea agreement’s terms.
According to Smith, the judge’s turning off the recording device evidenced
her collusion with the prosecutor “against Smith.” Further, Smith argued
defense counsel’s failure to object to the foregoing comments by the
prosecutor, in addition to counsel’s failure to explain the merits of the plea
agreement and Smith’s “chances at trial,” constituted ineffective assistance
of counsel. Finally, Smith contended the “only evidence the State had to use



                                      2
                            STATE v. SMITH
                           Decision of the Court
against Smith . . . [contained] twenty-six counts of perjury from the accuser
and hearsay from her mother.” The superior court dismissed Smith’s
petition for post-conviction relief in a detailed, four-page minute entry
order. This timely petition for review followed.

¶4            The superior court’s dismissal order clearly identified and
correctly ruled upon the merits of each claim Smith asserts in support of his
petition for relief. Further, the court did so in a thorough, well-reasoned
manner that will allow any future court to understand the court’s rulings.
Under these circumstances, “[n]o useful purpose would be served by this
court rehashing the trial court’s correct ruling in a written decision.” State
v. Whipple, 177 Ariz. 272, 274 (App. 1993). Therefore, we adopt the trial
court’s reasoning.

¶5            Relief is denied.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        3